,,. -.                                                                                                           FILED
 AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COUR
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                    v.                                (For Offenses Committed On or After November I, 1987)
              MIGUEL SANCHEZ-CAMBIA (1)
                                                                         Case Number:          18CR3964-CAB

                                                                      JULIE A. BLAIR
                                                                      Defendant's Attorney
  REGISTRATION NO.                  71798298

  0 -
  THE DEFENDANT:
  [:g] pleaded guilty to count(s)        ONE (1) OF THE ONE-COUNT INFORMATION

  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Connt
  Title & Section                    Natnre of Offense                                                                Nnmber(s)
  8 USC 1326                         REMOVED ALIEN FOUND IN THE UNITED STATES                                             1




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  0   The defendant has been found not guilty on count( s)

  0   Count(s)                                                              dismissed on the motion of the United States.

       Assessment: $100.00 - Waived


       JVTA Assessment*: $
  0
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 oo No fine                      0 Forfeiture pursuant to order filed                                  , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circnmstances.




                                                                     HON. CATHY ANN ENCIVENGO
                                                                     UNITED STATES DISTRICT JUDGE



                                                                                                                    18CR3964-CAB
,.         ,.,
     AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                     MIGUEL SANCHEZ-CAMBIA (1)                                              Judgment - Page 2 of2
      CASE NUMBER:                   18CR3964-CAB

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
          TIME SERVED (81 DAYS).




          D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
          o       The court makes the following recommendations to the Bureau of Prisons:




          D      The defendant is remanded to the custody of the United States Marshal.

          D      The defendant shall surrender to the United States Marshal for this district:
                  D at                              A.M.
                  D as notified by the United States Marshal.

                 The defendant shall surrender for service of sentence at the institution designated by the Bureau of
          D
                 Prisons:
                  D    on or before
                  D as notified by the United States Marshal.
                  D as notified by the Probation or Pretrial Services Office.

                                                                RETURN
      I have executed this judgment as follows:

                 Defendant delivered on


      at         ~~~~~~~~~~~~
                                                  , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                             By                     DEPUTY UNITED STATES MARSHAL
     II


                                                                                                               18CR3964-CAB
